DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims

In response to the correspondence received 12/29/20:
Claims 1 – 13 are pending in the application.  
Claim 1 has been amended.  
Claim 13 is newly added.  
Claims 1 – 13 are currently under examination.  
The rejection under 35 U.S.C. 102 (a)(1) is withdrawn due to amendment.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2716703 to Makoto et al. hereinafter “Makoto” as evidence by JP 2006335844 to Omimasa et al. hereinafter “Omimasa” and also evidenced by the NPL titled Temperature induced changes in the surface Wettability of SBR PNIPA films to Mori et al. hereinafter “Mori”.  

Makoto relates to dispersing agents for inorganic fillers and methods of producing the same for tires [0001].  

Regarding claims 1, 3, 4, 7, 8 and 9,  Makota teaches a composition of Example 17 in Table 5, comprising SBR (T2000) 100 parts (solid rubber), Carbon 10 parts (filler), Silica (Nipsil AQ) 50 parts (filler), silane compound (bis(3-triethoxysilylpropyl) disulfide 5 parts , Dispersing agent P-1 10 parts and various additives.  Dispersing agent P-1 comprises a 90 /10 reaction mixture of diene polymer (conjugated diene polymer) A-1 (1,2 polybutadiene B-1000, Mn = 1000 and 1,2 chemical bonds >85%) and silane B-1.  A-1 is a liquid 1,2 polybutadiene Mn = 1000.  Silane B-1 is 3-mercaptopropyl triethoxysilane.  This material meets the structural limitations for formula (1) where R1 = C3 alkylene group, and R2-4 = ethoxy group.  

Dispering agent P-1 does not meet the limitations (ii) and (iii) of claim 1.  Makota does teach that there is no particular limitation as to the reaction ratio between the conjugated diene polymer and the compound having a mercapto group [0026].  The reaction at a weight ratio of conjugated diene polymer / mercapto containing compound (Formula 4) may comprise 99 / 1 to 10 / 90 [0026].  

Makota teaches a dispersing agent P-4 at Table 1, which comprises a 22 /78 reaction mixture of diene polymer (conjugated diene polymer) A-1 (1,2 polybutadiene B-1000, Mn = 1000 and 1,2 chemical bonds >85%) and silane B-3.  A-1 is a liquid 1,2 polybutadiene Mn = 1000.  Silane B-3 is 3-mercaptopropyl trimethoxysilane.  This material meets the structural limitations for formula (1) where R1 = C3 alkylene group, and R2-4 = methoxy groups.  The *2 value of dispersing agent can range from is 0.1 – 553.6 in Table 1.  This value represents the number of moles of the compound of Formula 4 (B-3, 3-mercaptopropyl trimethoxysilane, (MPTMOS) for example) per mole of conjugated diene polymer.  Since liquid 1,2 polybutadiene A-1 has a Mn = 1000, the number of pendant ene repeat units is = 1000 – 2 (terminal hydrogens) / 52 (molecular weight of the repeat unit, -CH2-CH-CH=CH2) = ~ 19.  Therefore, there is 1 mol of vinyl groups / 1 repeat unit of A-1 or approximately 19 mols of vinyl groups / 1 mol of A-1.  The skilled artisan could envision a *2 value = 17 (reaction ratio of 9.5 of silane / 90.5 of conjugated diene polymer) from the range listed above where 17 moles of MPTMOS are reacted with 19 moles of vinyl groups of the conjugated diene polymer A-1.  Assuming 100% conversion there would be approximately 19 – 17 = 2 mol of vinyl groups left unreacted.  2 mol of unreacted vinyl groups / 19 moles of starting vinyl groups X 100 = 10.5 mol % of vinyl groups unreacted.  This is less than 70 mol % and therefore meets the limitations of (ii).  Furthermore, it would have been obvious to the skilled artisan to choose a reaction ratio of 9.5 / 90.5 as this lies within the series of reaction ranges taught by Makota in Table 1.  

Addressing limitation (iii), from paragraph 8 supra the average number of functional groups derived from the MPTMOS would be approximately 10.5 mol %.  The starting vinyl content was 19 moles of vinyl groups.  19 – 10.5 = 8.5 or the average number of functional groups per molecule of modified A-1 would be approximately 8.5.  This is within the claimed range.  

As to claim 5, the evidentiary reference to Omnimasa teaches that the particle size of Nipsil Aq is 16 nm [0020].  

Regarding claim 6, Makota discloses the use of 5 parts silane compound (bis(3-triethoxysilylpropyl) disulfide per 50 parts of silica (Example 17).  This is equivalent to 10 parts silane / 100 parts silica which lies within the claimed range.  

As to claims 10 – 12, Makota discloses that the rubber mixtures that use a dispersing agent of the invention can be made into molded rubber product by known methods.  The curing process is carried out after molding to produce various rubber products such as tires.  The composition of Example 17 is vulcanized (crosslinked) as the tan (delta) values were obtained at 60 C [0044].  
Regarding claim 2, see paragraphs 5 – 7 for the limitations of the independent claim.  Although the prior art fails to teach that the properties of melt viscosity of the rubber composition, it is axiomatic that one who performs the steps of a combining the materials must necessarily produce all of its advantages. The discovery of a new property or use of a previously known composition, even if unobvious from the prior art, cannot impart patentability to claims to a known composition. In re Spada 15 USPQ 2d 1655 (CAFC 1990). "The absence of a disclosure relating to function does not defeat a finding of anticipation.”  It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product". In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431(Fed Cir 1997).  

As to claim 13, Makota teaches that preferred examples of conjugated diene polymers used for the dispersing agent can comprise polymers of 1,3-butadiene [0015].  This polymer as with conjugated diene polymer A-1 listed above comprise 100 mass % butadiene units.  

Response to Arguments

Applicant's arguments filed 12/29/20 have been fully considered but they are not persuasive.  Applicant argues that the substitution of dispersing agent P-1 in Example 17 would still not meet the limitations (ii) and (iii) of claim 1.  After further analysis and calculation this is persuasive.  However, as Makota teaches a broad range of reaction ratios (mercaptosilane to conjugated diene polymer) the skilled artisan could employ reaction ratios that would yield values that lie within limitations (ii) and (iii).  See paragraph 7 – 9 supra.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAS											3/10/21

/PETER A SALAMON/Primary Examiner, Art Unit 1765